DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rochford et al. (US 2017/0123747)(Hereinafter referred to as Rochford).

Regarding claim 1, Rochford teaches A system (A system and method are presented for alerting a head
mounted display (HMD) user to real-world objects. See abstract), comprising: 
a receiver engine to receive an input from a sensor of a mixed reality (MR) device in response to the sensor detecting a person in an environment in which the MR device is located (The internal sensor 112 and/or the external sensor 114 may comprise one or more of any suitable image forming sensor technologies. Examples of such suitable technologies include, but are not limited to: infrared (IR) cameras, red-green-blue (RGB) or other visible-light cameras, IR or visible-light depth or stereo cameras. See paragraph [0019]) ( The HMD 100 processes information from the external sensor 114 to detect one or more moving objects in the vicinty of the user 104. See paragraph [0029]); 
and a generator engine to cause the MR device to generate an alert in response to the detected person based on an identity of the detected person (The HMD 100 may use facial recognition or other identity recognition processing to determine an identity of the person. If the person's identity matches an identity selected by the user (for example, the user's supervisor, spouse, child, etc.), the HMD 100 displays an alert to the user 104. See paragraph [0033]).

Regarding claim 2, Rochford teaches the system of claim 1, wherein the sensor detects the person in the environment via facial recognition (The HMD 100 may use facial recognition or other identity recognition processing to determine an identity of the person. If the person's identity matches an identity selected by the user (for example, the user's supervisor, spouse, child, etc.), the HMD 100 displays an alert to the user 104. See paragraph [0033])( The HMD 100 processes information from the external sensor 114 to detect one or more moving objects in the vicinity of the user 104. See paragraph [0029]).

Regarding claim 3, Rochford teaches The system of claim 2, further comprising a determine engine to determine the identity of the person via the facial recognition (The HMD 100 may use facial recognition or other identity recognition processing to determine an identity of the person. If the person's identity matches an identity selected by the user (for example, the user's supervisor, spouse, child, etc.), the HMD 100 displays an alert to the user 104. See paragraph [0033])( The HMD 100 processes information from the external sensor 114 to detect one or more moving objects in the vicinity of the user 104. See paragraph [0029]).

Regarding claim 4, Rochford teaches The system of claim 1, wherein the generator engine causes the MR device to generate the alert in response to the person being within a threshold distance of the MR device (In some embodiments, the HMD 100 determines a trigger zone that extends out from the location of the user 104. The trigger zone may extend the same distance from the user 104 in all directions (above, below, left, right, front, and back) or the zone may have a different extent in one or more of those directions. See paragraph [0029]).

Regarding claim 5, Rochford teaches The system of claim 1, wherein the sensor is a camera (Examples of such suitable technologies include, but are not limited to: infrared (IR) cameras, red-green-blue (RGB) or other visible-light cameras, IR or visible-light depth or stereo cameras. See paragraph [0019]).

Regarding claim 6, Rochford teaches The system of claim 5, wherein the camera is an infrared (IR) camera (Examples of such suitable technologies include, but are not limited to: infrared (IR) cameras, red-green-blue (RGB) or other visible-light cameras, IR or visible-light depth or stereo cameras. See paragraph [0019]).

Regarding claim 7, Rochford teaches The system of claim 1, wherein the alert includes at least one of: a visual alert (The HMD 100 may use facial recognition or other identity recognition processing to determine an identity of the person. If the person's identity matches an identity selected by the user (for example, the user's supervisor, spouse, child, etc.), the HMD 100 displays an alert to the user 104. See paragraph [0033]); an audio alert; and a haptic feedback alert.

A non-transitory machine-readable storage medium having stored thereon machine-readable instructions to cause a processing resource (The controller 218 includes read-only memory (ROM) 304, random access memory (RAM) 306, central processing unit (CPU) 302, device input/output (I/O) circuitry 310, and communication interface 312. In one embodiment, ROM 304 may store a boot-routine and other static data and RAM 306 may store an operating system (not shown) and applications 308. See paragraph [0024]) to: 
receive an input from a camera of a mixed reality (MR) device in response to the camera detecting a presence of a person in an environment in which the MR device is located (The internal sensor 112 and/or the external sensor 114 may comprise one or more of any suitable image forming sensor technologies. Examples of such suitable technologies include, but are not limited to: infrared (IR) cameras, red-green-blue (RGB) or other visible-light cameras, IR or visible-light depth or stereo cameras. See paragraph [0019]) ( The HMD 100 processes information from the external sensor 114 to detect one or more moving objects in the vicinty of the user 104. See paragraph [0029]); 
determine an identity of the person detected in the environment by the camera via facial recognition (The HMD 100 may use facial recognition or other identity recognition processing to determine an identity of the person. If the person's identity matches an identity selected by the user (for example, the user's supervisor, spouse, child, etc.), the HMD 100 displays an alert to the user 104. See paragraph [0033])( The HMD 100 processes information from the external sensor 114 to detect one or more moving objects in the vicinity of the user 104. See paragraph [0029]); and
 generate, based on the determined identity of the person, an alert in response to the detected person (The HMD 100 may use facial recognition or other identity recognition processing to determine an identity of the person. If the person's identity matches an identity selected by the user (for example, the user's supervisor, spouse, child, etc.), the HMD 100 displays an alert to the user 104. See paragraph [0033]).

Regarding claim 9, Rochford teaches The medium of claim 8, wherein the instructions to generate the alert include instructions to cause the processing resource to: generate the alert in response to the determined identity being that of a first person: and refrain from generating the alert in response to the determined identity being that of a second person (The HMD 100 may use facial recognition or other identity recognition processing to determine an identity of the person. If the person's identity matches an identity selected by the user (for example, the user's supervisor, spouse, child, etc.), the HMD 100 displays an alert to the user 104. See paragraph [0033]).

Regarding claim 10, Rochford teaches The medium of claim 8, wherein the instructions to generate the alert include instructions to cause the processing resource to generate the alert in response to the person being within a threshold distance of the MR device (In some embodiments, the HMD 100 determines a trigger zone that extends out from the location of the user 104. The trigger zone may extend the same distance from the user 104 in all directions (above, below, left, right, front, and back) or the zone may have a different extent in one or more of those directions. See paragraph [0029]).

Regarding claim 11, Rochford teaches The medium of claim 8, wherein: the alert is a visual alert (The HMD 100 may use facial recognition or other identity recognition processing to determine an identity of the person. If the person's identity matches an identity selected by the user (for example, the user's supervisor, spouse, child, etc.), the HMD 100 displays an alert to the user 104. See paragraph [0033]); and further comprising instructions to cause the processing resource to display the visual alert on a display of the MR device (FIG. 3 illustrates a controller 218 for a head mounted display according to the disclosure. The controller 218 includes read-only memory (ROM) 304, random access memory (RAM) 306, central processing unit (CPU) 302, device input/output (I/O) circuitry 310, and communication interface 312. In one embodiment, ROM 304 may store a boot-routine and other static data and RAM 306 may store an operating system (not shown) and applications 308. In an advantageous embodiment, ROM 304 and RAM 306 may comprise a single electronically erasable memory, such as a Flash memory, that is used in conjunction with a conventional RAM memory that is used to store dynamic data. A person of skill in the art will recognize that the controller 218 may include numerous other elements in addition to those shown in FIG. 3. See paragraph [0024])(CPU 302 communicates with HMD elements internal display 208, external indicator 210, optional internal sensor 212, and external sensor 214 via device I/O circuitry 310. The CPU 302 communicates with one or both of host system 204 and external device 206 via communication interface 312. See paragraph [0026]) (The HMD 100 may use facial recognition or other identity recognition processing to determine an identity of the person. If the person's identity matches an identity selected by the user (for example, the user's supervisor, spouse, child, etc.), the HMD 100 displays an alert to the user 104. See paragraph [0033]), wherein the displayed alert includes at least one of: a direction of the person from the MR device relative to an orientation of the MR device in the environment (In yet other embodiments, a position of the alert may communicate to the user a direction of the detected object. A colored border may be displayed on the left side of the user's VR display to indicate an object to the user's left, or a border at the top of the display to indicate an object behind the user. See paragraph [0040]); and a distance of the person from the MR device.

Regarding claim 12, Rochford teaches A method (A system and method are presented for alerting a head mounted display (HMD) user to real-world objects. See Abstract), comprising: 
receiving, by a controller, an input from a camera of a mixed reality (MR) device in response to the camera detecting the presence of a person in an environment in which the MR device is located (FIG. 3 illustrates a controller 218 for a head mounted display according to the disclosure. The controller 218 includes read-only memory (ROM) 304, random access memory (RAM) 306, central processing unit (CPU) 302, device input/output (I/O) circuitry 310, and communication interface 312. In one embodiment, ROM 304 may store a boot-routine and other static data and RAM 306 may store an operating system (not shown) and applications 308. In an advantageous embodiment, ROM 304 and RAM 306 may comprise a single electronically erasable memory, such as a Flash memory, that is used in conjunction with a conventional RAM memory that is used to store dynamic data. A person of skill in the art will recognize that the controller 218 may include numerous other elements in addition to those shown in FIG. 3. See paragraph [0024])(CPU 302 communicates with HMD elements internal display 208, external indicator 210, optional internal sensor 212, and external sensor 214 via device I/O circuitry 310. The CPU 302 communicates with one or both of host system 204 and external device 206 via communication interface 312. See paragraph [0026])((The HMD 100 may use facial recognition or other identity recognition processing to determine an identity of the person. If the person's identity matches an identity selected by the user (for example, the user's supervisor, spouse, child, etc.), the HMD 100 displays an alert to the user 104. See paragraph [0033])( The HMD 100 processes information from the external sensor 114 to detect one or more moving objects in the vicinity of the user 104. See paragraph [0029])); 
determining, by the controller, an identity of the person detected in the environment by the sensor via facial recognition (The HMD 100 may use facial recognition or other identity recognition processing to determine an identity of the person. If the person's identity matches an identity selected by the user (for example, the user's supervisor, spouse, child, etc.), the HMD 100 displays an alert to the user 104. See paragraph [0033])( The HMD 100 processes information from the external sensor 114 to detect one or more moving objects in the vicinity of the user 104. See paragraph [0029]); 
generating, by the controller, an alert based on the determined identity of the detected person in response to the detected person being within a threshold distance of the MR device (FIG. 3 illustrates a controller 218 for a head mounted display according to the disclosure. The controller 218 includes read-only memory (ROM) 304, random access memory (RAM) 306, central processing unit (CPU) 302, device input/output (I/O) circuitry 310, and communication interface 312. In one embodiment, ROM 304 may store a boot-routine and other static data and RAM 306 may store an operating system (not shown) and applications 308. In an advantageous embodiment, ROM 304 and RAM 306 may comprise a single electronically erasable memory, such as a Flash memory, that is used in conjunction with a conventional RAM memory that is used to store dynamic data. A person of skill in the art will recognize that the controller 218 may include numerous other elements in addition to those shown in FIG. 3. See paragraph [0024])(CPU 302 communicates with HMD elements internal display 208, external indicator 210, optional internal sensor 212, and external sensor 214 via device I/O circuitry 310. The CPU 302 communicates with one or both of host system 204 and external device 206 via communication interface 312. See paragraph [0026]) (The HMD 100 may use facial recognition or other identity recognition processing to determine an identity of the person. If the person's identity matches an identity selected by the user (for example, the user's supervisor, spouse, child, etc.), the HMD 100 displays an alert to the user 104. See paragraph [0033]); and displaying, via a display of the MR device, the alert (FIG. 3 illustrates a controller 218 for a head mounted display according to the disclosure. The controller 218 includes read-only memory (ROM) 304, random access memory (RAM) 306, central processing unit (CPU) 302, device input/output (I/O) circuitry 310, and communication interface 312. In one embodiment, ROM 304 may store a boot-routine and other static data and RAM 306 may store an operating system (not shown) and applications 308. In an advantageous embodiment, ROM 304 and RAM 306 may comprise a single electronically erasable memory, such as a Flash memory, that is used in conjunction with a conventional RAM memory that is used to store dynamic data. A person of skill in the art will recognize that the controller 218 may include numerous other elements in addition to those shown in FIG. 3. See paragraph [0024])(CPU 302 communicates with HMD elements internal display 208, external indicator 210, optional internal sensor 212, and external sensor 214 via device I/O circuitry 310. The CPU 302 communicates with one or both of host system 204 and external device 206 via communication interface 312. See paragraph [0026]) (The HMD 100 may use facial recognition or other identity recognition processing to determine an identity of the person. If the person's identity matches an identity selected by the user (for example, the user's supervisor, spouse, child, etc.), the HMD 100 displays an alert to the user 104. See paragraph [0033]).

Regarding claim 13, Rochford teaches The method of claim 12, wherein the method includes displaying, via the display of the MR device, a direction of the detected person from the MR device (In yet other embodiments, a position of the alert may communicate to the user a direction of the detected object. A colored border may be displayed on the left side of the user's VR display to indicate an object to the user's left, or a border at the top of the display to indicate an object behind the user. See paragraph [0040]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rochford et al. (US 2017/0123747)(Hereinafter referred to as Rochford) in view of Yoon et al. (US 2017/0053440)(Hereinafter referred to as Yoon).


Regarding claim 14, Rochford teaches the method of claim 12, but is silent to wherein the method includes displaying, via the display of the MR device, a distance from the detected person to the MR device.
	Yoon teaches a displaying a distance indicator indicating a distance from an object that changes as the person gets closer to or farther form the object (The disclosed apparatus gives notification of real world object detection to the user by means of a visual effect on the virtual reality screen (i.e., a glowing edge on the VR screen). Depending on which edges glow, the visual notification can indicate the object is in one of six different directions with respect to the user. The disclosed apparatus may also indicate the distance of the detected object according to the relative thickness of the glowing edge(s) and/or the relative brightness of the glowing edge(s). The disclosed apparatus may also give audible notifications that indicate the distance of a detected object, wherein a higher frequency indicates a closer object and/or an approaching object. A “threshold distance” may be used to control the visual and audible effects. If an object is closer than the threshold distance (e.g., 6 feet), the visual and audible notifications are activated. Outside the threshold distance, the visual and audible notifications are not active. See paragraph [0022])
	Rochford and Yoon both teach of indicating objects to a user and Yoon teaches that the indicator can describe the distance to the user, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Rochford with the distance indicator technique of Yoon such that the user would be able to determine the distance from a particular object and avoid collision.

Regarding claim 15, Rochford teaches the method of claim 12, but is silent to wherein generating the alert further includes at least one of: generating a haptic feedback alert; and generating an audio alert.
Yoon teaches a displaying a distance indicator indicating a distance from an object that changes as the person gets closer to or farther form the object and in addition an audible indicator that changes in frequency the closer or farther the individual is from the object (The disclosed apparatus gives notification of real world object detection to the user by means of a visual effect on the virtual reality screen (i.e., a glowing edge on the VR screen). Depending on which edges glow, the visual notification can indicate the object is in one of six different directions with respect to the user. The disclosed apparatus may also indicate the distance of the detected object according to the relative thickness of the glowing edge(s) and/or the relative brightness of the glowing edge(s). The disclosed apparatus may also give audible notifications that indicate the distance of a detected object, wherein a higher frequency indicates a closer object and/or an approaching object. A “threshold distance” may be used to control the visual and audible effects. If an object is closer than the threshold distance (e.g., 6 feet), the visual and audible notifications are activated. Outside the threshold distance, the visual and audible notifications are not active. See paragraph [0022])



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611